DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the outward extending flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the claim to be dependent on claim 5 which introduces the flange. 
Claim 11 recites the limitation "the restraint" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the claim to be dependent on claim 7 which introduces the restraint. 
Claim 12 is rejected as being dependent on a rejected claim above. 
Claim 18 recites the limitation "the restraint" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the claim to be dependent on claim 17 which introduces the restraint. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 2700381).
With respect to claim 1, Powell discloses A liner for an infant holder having at least one recess (Fig 1, Fig 2, liner 6 for infant holder 1) comprising: a body having an upper surface (Annotated Figs 3 and 4, upper surface is surface opposite the holder 4/2/3), a lower surface (Annotated Figs 3 and 4, lower surface is the surface facing the holder 4/2/3), and a plurality of sidewalls extending between the lower surface and the upper surface (Annotated Figs 3 and 4, side walls between surfaces); wherein the lower surface and the plurality of sidewalls define at least one cavity (Annotated Figs 3 and 4, cavity aligned with holder cavity 2, cavity is formed when the liner 6 is placed into the holder), the at least one cavity being receivable within the at least one recess of the infant holder (Annotated Figs 3 and 4, cavity within recesses 2 of the holder).  

    PNG
    media_image1.png
    459
    695
    media_image1.png
    Greyscale

Annotated Fig 3 and 4, Powell
With respect to claim 2, Powell discloses The liner of claim 1, wherein the at least one cavity is generally complementary in size and shape to the at least one recess of the infant holder (Fig 3, Fig 4, liner 6 is shaped for fit the recess 2 of the holder).  
With respect to claim 3, Powell discloses The liner of claim 1, wherein the at least one cavity further comprises a first cavity configured to receive a torso of an infant (Annotated Figs 3 and 4, first cavity align with recess 2 and second cavity aligned with recess 3) and at least one second cavity configured to receive a leg of the infant (Annotated Figs 3 and 4, second cavity aligned with recess 3 for the legs).  
With respect to claim 5, Powell discloses The liner of claim 1, wherein the body further comprises an outwardly extending flange positionable in overlapping arrangement with an upper surface of the infant holder (Annotated Figs 3 and 4, flange which gets places within grooves 5, overlapping the upper surface of holder groove 5 and holder flanges 4).  
With respect to claim 6, Powell discloses The liner of claim [5] (See 112 rejection above), wherein the outwardly extending flange is configured to extend beyond an edge of the infant holder (Annotated Figs 3 and 4, Fig 1, holder has a groove created by overlaying portion 5 with the holder, flange of the liner 6 extends past the edge of groove 5 to fit there in).  
With respect to claim 7, Powell discloses The liner of claim 1, further comprising at least one restraint operably coupled to the liner (Fig 2, restraints 7 and 8 which are operably coupled to the liner in that they are also used, along with the liner, in the operation of the infant holder).  
With respect to claim 9, Powell discloses The liner of claim 7, wherein the restraint is removably coupled to the body (Fig 4, Fig 3, restraints 7 and 8 are attached to the infant holder and open and close relative to the holder, thus the restraints move relative to the body of the liner 6).  
With respect to claim 14, Powell discloses An assembly comprising: an infant holder (Fig 1, holder 4/2/3) including a base having one or more recesses formed therein (Fig 2, Fig 3, base with recesses 2 and 3); and a disposable liner having at least one cavity (Fig 3, and 4, liner 6 with cavities where the recesses 3 and 2 are located; col 2 ln 10-20, liner is removable and thus disposable), the liner being positionable in overlapping arrangement with the infant holder such that the at least one cavity is nested within the one or more recesses (Fig 3, and 4, liner 6 with cavities where the recesses 3 and 2 are located).  
With respect to claim 15, Powell discloses The assembly of claim 14, wherein the at least one cavity is generally complementary in at least one of size and shape to the one or more recesses (Fig 3, and 4, liner 6 with cavities where the recesses 3 and 2 are located).  
With respect to claim 16, Powell discloses The assembly of claim 14, wherein the one or more recesses include a torso recess and at least one leg recess (Fig 1, torso recess 2 and leg recess 3), and the at least one cavity further comprises a first cavity configured to receive a torso of an infant and at least one second cavity configured to receive a leg of the infant, the first cavity being receivable within the torso recess and the at least one second cavity being receivable within the at least one leg recess (Fig 3, and 4, liner 6 with cavities where the recesses 3 and 2 are located).  
With respect to claim 17, Powell discloses The assembly of claim 14, further comprising at least one restraint operatively associated with the at least one cavity (Fig 2, restraints 7 and 8 which are associated with the cavities to hold the user there in).  
With respect to claim 18, Powell discloses The assembly of claim [17] (see 112 rejection above), wherein the restraint is coupled to the infant holder (Fig 3, Fig 4, restraints 8 and 7 coupled to infant holder). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kay (US 2620494).
With respect to claim 4, Powell discloses The liner of claim 1.
Powell is silent on wherein the liner is formed from a plastic material.
Kay teaches an analogous user mat 10 being formed with an absorbent portion and a plastic material (col 3 ln 65-70, col 2 ln 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Powell to be the layers of material as taught by Kay in order to ensure the mat can be washed (Kay col 1 ln 50-col 2 ln 5) while also preventing any fluids from reaching the supporting surface (Kay ln 35-40).
With respect to claim 19, Powell discloses The assembly of claim 14.
Powell is silent on wherein the liner is formed from a plastic material.
Kay teaches an analogous user mat 10 being formed with an absorbent portion and a plastic material (col 3 ln 65-70, col 2 ln 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Powell to be the layers of material as taught by Kay in order to ensure the mat can be washed (Kay col 1 ln 50-col 2 ln 5) while also preventing any fluids from reaching the supporting surface (Kay ln 35-40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Sandefur (US 8122544).
With respect to claim 8, Powell discloses The liner of claim 7.
Powell is silent on wherein the liner includes at least one opening associated with the at least one cavity, and at least one end of the restraint extends through the at least one opening.  
Sandefur teaches an analogous liner 56 for an infant restraint, having restraints 72, wherein the liner includes at least one opening 68/70 associated with the at least one cavity (Fig 5, cavity shown), and at least one end of the restraint extends through the at least one opening (Fig 6, Fig 5, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraints of Powell to extend through slots in the liner as taught by Sandefur in order to more securely fasten the infant in the cavity(Sandefur col 2 ln 20-25, col 1 ln 15-20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Bowman (US 5329934).
With respect to claim 10, Powell discloses The liner of claim 7.
Powell is silent on wherein the restraint configured to be disposed of after a single use.  
Bowman teaches analogous infant restraints 31/33/35/37/55/56/62 that are configured to be disposed of after a single use as they are releasably attached to the liner 21 (col 3 ln 40-45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraints of Powell to be releasably attached at taught by Bowman in order to more easily adjust the straps and improve comfort (Bowman col 3 ln 55-65)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Craig (US 4108168)
With respect to claim 11, Powell discloses The liner of claim [7] (see 112 rejection above).
Powell is silent on wherein the restraint is permanently affixed to the body  
Craig teaches an analogous restraint system with a surface 12 and a liner 14, wherein the restraint 20 and the body of the liner 14 are formed from a same material as the liner (Fig 4, restraint is a continuation of the liner thus the same material), wherein the restraint is permanently affixed to the body (Fig 4, col 2 ln 10-20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraints of Powell to be integrally formed as taught by Craig in order to be a more comfortable while still secure system (Craig col 1 ln 40-45).
With respect to claim 12, Powell discloses The liner of claim 11.
Powell is silent on wherein the restraint and the body of the liner are formed from a same material as the liner, and the restraint is integrally formed with the body.  
Craig teaches an analogous restraint system with a surface 12 and a liner 14, wherein the restraint 20 and the body of the liner 14 are formed from a same material as the liner (Fig 4, restraint is a continuation of the liner thus the same material), and the restraint is integrally formed with the body (Fig 4, col 2 ln 10-20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraints of Powell to be integrally formed as taught by Craig in order to be a more comfortable while still secure system (Craig col 1 ln 40-45).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Huggins (US 3729752)
With respect to claim 13, Powell discloses The liner of claim 1.
Powell is silent on wherein the body further comprises one or more friction features formed on a bottom of the lower surface and configured to engage a surface of the infant holder.  
Huggins teaches an analogous liner 34 for an infant holder 10 the liner body further comprises one or more friction features 36 formed on a bottom of the lower surface and configured to engage a surface 22 of the infant holder (Fig 1, Fig 2, col 3 ln 00-05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of Powell to have the friction features as taught by Huggins in order to better secure the liner in place (Huggins col 3 ln 00-5).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakaji (US 4907306) and Eves (US 4712258) are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786